DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	An Amendment was filed January 21, 2021, response to a Non-Final Office Action mailed September 29, 2020 (“Amendment”).  The Amendment has been entered and carefully considered. Claims 1, 3, 7 – 11, 13, 16 – 19, 21 – 22, and 24 - 25 remain pending in the application.  
	Eligibility under §101 was determined and explained in the Final Office Action preceding the RCE.  
The rejection under §103 is maintained, as set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 – 3, 7 – 13, 16 – 19, 21 – 22, and 24 - 25 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2002/0019785 to Whitman (hereinafter “Whitman”) in view of Non-Patent Publication PiBiNi, "How to Return Items .   

	The Amendment modified all of the independent claims in substantially identical manner, as follows:

    PNG
    media_image1.png
    614
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    632
    media_image2.png
    Greyscale



	Thus, the Amendment merely modified Claim 1 to recite that no “store worker” is required to “authorize” the return.  The broadest reasonable interpretation of a “store worker” is a human being who is employed at the return location.  The broadest reasonable interpretation of “authorizing” is accepting the item of merchandise for return.  This can be done in any manner, e.g. providing any type of indicia, bar code, confirmation, or the like that allows the purchaser to return the item.  In the claimed invention, this is accomplished automatically by the control circuit.  See plain meaning of the claim and Applicant’s specification, Detailed Description.
	This feature is taught by the Amazon reference.  It is a completely automated process, at least in terms of the authorizing of the return.  The customer is provided with a bar code and label to be used to return the item.  It is the position of the Office that these functions are considered to constitute the recited “authorizing” – no store worker, clerk, or employee is necessary at this step of the Amazon return process.  Nor is there ever a human being involved, other than the customer.  
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kiosk-based return teachings of Whitman with the automated online return features of Amazon.  The motivation to make this modification comes from Whitman.  
Whitman teaches that a “courteous employee” enters the “authorization number” for the item being returned into the computerized return system.  (See at least [0138],)  It would greatly extend the ease and convenience of Whitman to provide a completely 
	Note that the Office reserves the right to argue that even Whitman reads on this limitation since the return has already been “authorized” online by the time the customer arrives at the store.  
	The following provides additional details of the present rejection based on prior amendments to the claims.

Explanations of the rejection with respect to previous Amendments: 
	
    PNG
    media_image3.png
    117
    544
    media_image3.png
    Greyscale

	Thus, the Amendment merely incorporated into Claim 1 the barcode reader or image scanner limitations of previously pending, now cancelled, Claim 20.  This feature is taught by the primary reference Whitman.  (See at least Whitman:  [0166])

	With respect to Claim 1 as previously presented:
	Previous amendments focused on the limitation of a kiosk located in a retail facility where the item is to be returned.  The kiosk is provided with a reader and an interface for reading an identifier associated with the item being returned.  An interface for performing these functions is taught by the Amazon reference, which was cited in 
	However, Whitman is now the primary reference because it teaches the limitations of a self-service kiosk located in a retail facility.
	Whitman is entitled:  “System and method for returning merchandise” and is therefore in the same field of endeavor as Amazon and the claimed invention.  Furthermore, Whitman teaches the use of a kiosk in a retail facility for purposes of returning merchandise.  The Abstract reads as follows:
	”A method and system for returning, including exchanging, items provided by remote providers, such as e-tailers, catalog sellers, and direct merchants. Returnees access the remoter provider servers or a returns server to initiate the return process. Data is received regarding the returnee and the item condition. A return ticket, including a coded identifier, is transmitted, based on the data received, along with locations of extension stores. The returnee returns the item to an extension store, which is connected via a network and the returns server to the remote provider servers. The coded identifier is read at the extension store, and communicated information regarding the item is used to determine return. Other features include a reverse auction for some returned items, direct shipment of returned items to other customers, and warehousing of returned items. Returnees and others are also able to purchase items with many payment forms via the extension stores.” (emphasis added) 

	Moreover, the “extension stores” are provided with kiosks:
	“[0149] Each iReturns extension store contains several interactive computer kiosks designated to facilitate returns as well as generate new sales. In an embodiment of the present invention, these computers are 
	[0150] While it is expected that most iReturns transactions will begin at the shopper's own computer, iReturns locations can process walk-in returns and exchanges by allowing customers access to in-store kiosks to help adjust their orders.”  (emphasis added) 

	These kiosks are provided with scanners or readers for reading barcodes on the items being returned and for processing the returns.  (See at least Whitman:  [002], [0137], and [0166].  A person of ordinary skill would readily understand that returns made to the kiosks of Whitman would automate and finalize the return process – without a clerk or merchant present.
	
	With respect to a reading of the claims as originally presented:

	Amazon is a video 2:35 min in length which highlights the functionality of the online Returns Center of Amazon.com.  This return center is virtually identical to Applicant’s claimed invention.  Although only 6 screen shots are provided from this video, it should be noted that the reference in its entirety consists of the video and audio soundtrack, as well as what a person of ordinary skill would infer from the video. The screen shots are provided only for convenience given the constraints of an entirely written Office Action.
	[OFFICE NOTE:  Please note that Whitman teaches many of the same limitations recited in Claim 1 as Amazon.  For example, with respect to an interface see at least [0175]; database for processing returns – see at least [0172]; a control circuit – see at least [0175]; an identifier – see at least [0163] – 0166]; preferred tender for the 


Accordingly, with regard to Claim 1, Amazon teaches a system for processing a merchandise return transaction, the system comprising:   -  Amazon:  Screen Shot 1 illustrates a computer monitor and the title of the video which is “How To Return Items to Amazon.”  Screen Shot 2 illustrates the item to be returned.
a user interface for allowing direct entry of information by a customer without assistance from a worker;   -  Amazon:  Screen Shot 3.  As illustrated, this system is entirely online and does not require any assistance from any Amazon worker.

a database containing data relating to purchase transactions, product information, store policies, warranty information, and customer profiles; and  -  Amazon:  Screen Shot 3 also displays a picture of the product to be returned (the keyboard in the upper portion of the screen) which is found under the user’s “orders,” thus indicating that there is a data base that stores a user’s purchases for the purpose of being able to display them back to the user in the event he/she needs to return the item or track delivery, etc. 

a control circuit coupled to the user interface and the database, the control circuit configured to execute the return transaction by:   -  Amazon:  Screen Shot 3 – a person 

obtaining from the customer, via the user interface, an identifier relating to a purchase transaction in which at least one item was previously purchased;  -  Amazon:  Screen Shot 3 – the audio portion mentions that the user has already entered his user name and password in order to log into his Amazon account and view his purchases, as shown.  The password as well as the order number for the product being returned (not visible in the screen shot but normally visible just above the icon of the product).

identifying a product item from the purchase transaction to be returned;    -  Amazon:  Screen Shot 3 displays a picture of the product to be returned (the keyboard in the upper portion of the screen) which is found under the user’s “orders.”

obtaining from the customer, via the user interface, a preferred tender for the return transaction;    -  Amazon:  Screen Shot 4 indicates the estimated refund amount.  Furthermore, this screen shot illustrates that the return request has been “accepted” and further displays the amount of the return and the instructions that “Refund will appear in your bank account within 7-10 days from when we receive the returned item.”  Since only one tender is offered, by definition it is the preferred one.

authorizing the return by analyzing data relating to at least one of purchase transactions, product information, store policies, warranty information, and customer 

providing instructions to the customer for returning the product item to a retail facility.  -  Amazon:  Screen Shot 5 illustrates the return instructions displayed on the monitor prior to printing the return label.  This screen shot illustrates the words:  “Print return label and instructions.” Amazon is a well-known “online retailer.”   Whitman teaches submitting the “reason” for the return.  (See at least [0137]) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kiosk-based return teachings of Whitman with the online return features of Amazon.  The motivation to make this modification comes from Whitman.  It would greatly extend the ease and convenience of Whitman to add the online return features of Amazon.  Although Amazon does not teach the use of in-store kiosks (indeed, for Amazon, there is no “in-store” location or facility), a person of ordinary skill would readily understand that there is a high likelihood of success in combining the features of Amazon with the features of Whitman, which also has online teachings. (See at least Whitman: [0136] – [0137])



With regard to Claim 7, Amazon teaches wherein the location of the retail facility where the product item is to be returned is different from a location of a retail facility from which the product item was purchased.  -  The screen shots of Amazon indicate that a mailing label is printed for the purpose of shipping the item to be returned to a location that is different from the online retail facility (the Amazon website) from which the item was purchased.  Whitman also teaches this feature at Fig. 80.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kiosk-based return teachings of Whitman with the online return features of Amazon.  The motivation to make this modification comes from Whitman.  It would greatly extend the ease and convenience of Whitman to add the online return features of Amazon.  

With regard to Claim 8, Whitman teaches wherein the customer is instructed to deliver the product item to an unattended drop-off area of the retail facility.  (See at least Fig. 80)


.  

With regard to Claim 10, Whitman teaches wherein the control circuit is configured to allow the entire return transaction to be performed independently by the customer such that assistance by a worker is not required.   (See at least [0149] – [0150])

With regard to Claim 11, this claim is virtually identical to Claim 1, as amended, and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 13, this claim is virtually identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 16, this claim is virtually identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 17, this claim is virtually identical to Claim 8 and is obvious for the same reasons as set forth above with respect to that claim.



With regard to Claim 19, this claim is virtually identical to Claim 10 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 21, Whitman teaches wherein the self-service kiosk further comprises a printing device, and when the return transaction is authorized, the control circuit causes the Page 5 of 14Application. No.: 15/481,844 Amendment dated December 17, 2019Response to Office Action mailed September 18, 2019 printing device to print a return label comprising a unique identifier relating to the return transaction.  (See at least Whitman:  [0174] – [0175, [0183], [0227], and [0232], as well as Fig. 1 and the “attached printer.”)

With regard to Claim 22, Whitman teaches wherein the control circuit is further configured to provide instructions to the customer to affix the return label to the product item and to deliver the product item to an unattended drop-off area of the retail facility.  Whitman teaches the return of the product to a kiosk at the retail facility.  (See at least Abstract and [0150].  See also Figs. 80 – 81.)

With regard to Claim 24, this claim is virtually identical to Claim 21 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 25, this claim is virtually identical to Claim 22 and is obvious for the same reasons as set forth above with respect to that claim.
Response to Arguments
4.	Applicant's arguments set forth in the Amendment have been fully considered but
are not considered persuasive.  
	Thus, with respect to the §103 rejection, Applicant argues that the “bulk” of Whitman’s disclosure is an online process.  While that may be true, it is also true that Whitman discloses the use of an in-store kiosk.  There is a direct teaching and the advantages of such an in-store kiosk are emphasized:   See [0025], [0149] – [0150], [0172].  These advantages are not trivial.  They include promoting further sales while the returning customer is in the store.  
	Furthermore, the kiosk of Whitman is practically automated as disclosed.  As noted below, the “courteous employee” barely performs any meaningful functions:
	[0138] The customer then takes the product, along with the printed return authorization, to a brick and mortar extension store, where a courteous employee, after checking to ensure that the e-tailer' s requirements are met, enters the authorization number from the printout and issues a credit to the customer's charge card. The transaction is then transmitted to the e-tailer for its records, and in the case of an exchange, a replacement item is immediately shipped to the customer. The end result is a happy customer who will return to the e-tailer and buy time and time again.”  (emphasis added) 

	As noted above, the return has already been “authorized” since an authorization number has been issued.  The employee does not therefore “authorize” the return.  The employee only checks the requirements for a return, enters the number, and issues the credit.  These can easily be done online, as taught by Amazon.  All these functions are performed online, in an automated fashion, by Amazon.  As noted by Applicant, the bulk of Whitman is an automated online system.  Therefore, there is a high likelihood of 


Conclusion
5.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	U.S. Patent No. 2001/0037207 to Dejaeger.  This reference is relevant to the features of an automated kiosk for returns.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

February 23, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691